DETAILED ACTION
Notice to Applicant
Claims 1-20 are pending and are examined herein. This is the first action on the merits.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kojima (US 2017/0110703 to Kojima et al.).
	Regarding Claim 1, Kojima teaches:
a first electrode and a second electrode with first and second separators disposed between the electrodes (Fig. 5, para 0052)
wherein the first separator and the second separator each comprise meshing structures 8b along the periphery of the separator, extending beyond the electrodes, the meshing structures meshing along a thickness direction of the cell (Figs. 8A and 8B, paras 0059-0062)

    PNG
    media_image1.png
    362
    490
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    323
    613
    media_image2.png
    Greyscale

	Regarding Claim 14, Kojima teaches:
wherein the meshing structure is continuously disposed along a length direction (Fig. 8A)
	Regarding Claim 20, Kojima teaches:
a battery comprising a package, an electrolyte, and a cell (abstract)
a first electrode and a second electrode with first and second separators disposed between the electrodes (Fig. 5, para 0052)
wherein the first separator and the second separator each comprise meshing structures 8b along the periphery of the separator, extending beyond the electrodes, the meshing structures meshing along a thickness direction of the cell (Figs. 8A and 8B, paras 0059-0062)

Claims 1, 8, 9, 13, 14, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hercamp (US Patent No. 6,001,503 to Hercamp et al.).
	Regarding Claims 1 and 20, Hercamp teaches:
a battery comprising an electrode, a first electrode, and a second electrode (abstract, Fig. 3, etc.)
first and second separators disposed between the electrodes (Fig. 3)
	


    PNG
    media_image3.png
    1011
    699
    media_image3.png
    Greyscale

wherein the separators each comprise a meshing structure composed of ribs extending beyond the respective electrodes, the meshing structures being meshed together along a thickness direction of the cell when the cell is assembled and pressed together (Figs. 2-3, columns 2 and 3)
	Regarding Claims 8-9, Hercamp teaches:
wherein the meshing structure has first and second maximum thicknesses in respective valleys of the first and second separators, and a third thickness at the ribs thereof, the first and second thicknesses being less than the third, rib thicknesses (Fig. 4)

    PNG
    media_image4.png
    243
    690
    media_image4.png
    Greyscale
 
	Regarding claims 13-14, Hercamp teaches:
wherein the meshing structure is disposed discontinuously along one length direction (i.e. not present across an entire width) and continuously along another length direction (i.e. present along an entire height) (Fig. 3)
Regarding Claim 19, Hercamp teaches:two polarities, wherein the separators can be used to cover either or both polarities (column 3 lines 1-6)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5, 10, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hercamp (US Patent No. 6,001,503 to Hercamp et al.) in view of Bohnstedt (US Patent No. 4,927,722 to Bohnstedt) and/or Bones (US Patent No. 5,230,968 to Bone et al.) and/or Young (US patent No. 5,985,484 to Young et al.).
	Regarding Claims 2-5, Hercamp teaches:
opposing sides with opposing receiving spaces and protrusions (Fig. 4)
	While Hercamp does not exactly teach that the protrusions and receiving spaces are exactly opposite each other, since it appears to teach ribs that match with ribs and receiving spaces matched with receiving spaces, there were a variety of conventional rib-forming and/or projection-forming techniques applicable to separators wherein opposite sides feature oppositely complementary features, such a protrusion is formed on a back surface of a receiving structure.
3/3’ is formed on the back of a projecting structure 2 to form a separator double-surface with broadly meshing features (see Fig. 2):

    PNG
    media_image5.png
    720
    184
    media_image5.png
    Greyscale

Similarly, Young, directed towards a separator surface with meshing features, teaches projections that form receiving surfaces on the opposite side (see Fig. 4):

    PNG
    media_image6.png
    282
    622
    media_image6.png
    Greyscale

Bones, also from the same field of invention, teaches a similar pouch-like double separator wherein the projections on one side are opposite receiving spaces on the other, broadly forming a meshing structure (see Fig. 2):

    PNG
    media_image7.png
    208
    643
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art either to use such alternative rib structures on the edges in Hercamp, since such structures were known alternative rib structures. Where a prior art component has the same function as the instantly claimed component, motivation to alter the shape of the component to any other equally useful shape is obvious to one of ordinary skill in the art absent evidence of new or unexpected results.  See MPEP 2144.04 IV.  Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). Such structures with their plurality of ribs would read on “third” and “fourth” or any arbitrary numbered “protrusions” and “receiving spaces” wherein the opposite sides are complementary and enmeshing when in a stacked, compressed battery, adjacent protrusions being convex in opposite directions (as in corrugated patterns, such as Bones, above).
	Regarding Claim 10, Hercamp et al. render obvious:
designated “third protrusions” that are disposed between adjacent designated “first protrusions”
	Regarding Claim 15, Hercamp et al. render obvious:
wherein the protrusions have the same shape and size (see Figs. with a plurality of protrusions that can be designated by arbitrary cardinal numbers)
	Regarding Claim 16, Hercamp et al. render obvious:
a plurality of protrusions convex in the same direction (such as Bones at Fig. 2)
Claims 6-7 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hercamp (US Patent No. 6,001,503 to Hercamp et al.) in view of Luthy (US Patent No. 1,339,853 to J.O. Luthy).
	Regarding Claims 6-7, Hercamp does not explicitly teach:
openings formed either between the separator and the protrusion or “on a top of the first protrusion”
	Hooded structures with openings were known in the art as alternatives to ribs that enhance electrolyte flow because of the openings in the separator. Luthy, for example, teaches a separator with perforations formed by pressing or forming hood-like members 12 along length dimensions of the surface. Such openings can be interpreted as openings “between the separator and the protrusion” of the hood portion or alternatively as openings “on a top of the first protrusion” when the side opposite the hood portion is considered the “top” surface of the separator. It would have been obvious to one of ordinary skill in the art to replace the rib features in Hercamp with the hood-like members of Luthy in order to enhance circulation of the electrolyte between different electrode pouches while still providing projecting structures that mesh in the broadest reasonable sense of the term to provide protection against short circuits caused by external blows or the like. Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	Regarding Claims 17-18, Luthy does not explicitly teach:
the shape of the hole
	The shape of the hole does not appear to have a functional difference in the operation of the hole. Where a prior art component has the same function as the instantly claimed component, motivation to alter the shape of the component to any other equally useful shape is obvious to one of ordinary skill in the art absent evidence of new or unexpected results.  See MPEP 2144.04 IV.  In the .
	
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hercamp (US Patent No. 6,001,503 to Hercamp et al.) in view of Bohnstedt (US Patent No. 4,927,722 to Bohnstedt) and/or Bones (US Patent No. 5,230,968 to Bone et al.) and/or Young (US patent No. 5,985,484 to Young et al.), in further view of Tanaka (US 2002/0076615 to Tanaka et al.).
	Regarding Claims 11-12, Hercamp does not teach:
cross-sectional shapes of the protrusions being circle or polygons rather than ribbed lines
	It was known in the art that ribs could be provided as lined ribs or, alternatively, as arbitrary shaped projections. Tanaka, for example, teaches a separator with a textured surface wherein the projected portions can take the forms of lines, grids, wavy lines, or shapes (see Figs. 2A-3G). Where a prior art component has the same function as the instantly claimed component, motivation to alter the shape of the component to any other equally useful shape is obvious to one of ordinary skill in the art absent evidence of new or unexpected results.  See MPEP 2144.04 IV.  Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent No. 2,117,382 — teaches alternative shapes for projections/ribs on a separator surface
US Patent No. 6,475,665 — teaches meshing ribs on the sides extending beyond the electrodes of an electrode pouch 
US 2008/0187825 — teaches a separator with a variety of substitutable projection patterns on the surface of a separator 
US 2012/0021272 — teaches a discontinuous set of ribs on a separator pouch 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (571) 272-1398. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723